Title: From Thomas Jefferson to Samuel Huntington, 25 December 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Decemr. 25th. 1780.

The inclosed Instructions given by me to Capt. Lockhart for conducting on the Prisoners taken at King’s Mountain, and his  report, of which a Copy is also inclosed, will inform Your Excellency in what manner these Prisoners are disposed of. I have the honor to be with the highest respect Your Excellency’s most obedient and most humbl Servt,

Th: Jefferson

